MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                  FILED
      regarded as precedent or cited before any                         Apr 07 2017, 8:24 am
      court except for the purpose of establishing                           CLERK
      the defense of res judicata, collateral                            Indiana Supreme Court
                                                                            Court of Appeals
      estoppel, or the law of the case.                                       and Tax Court




      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Phillip D. Ealy                                          Curtis T. Hill, Jr.
      Pendleton, Indiana                                       Attorney General of Indiana

                                                               Monika Prekopa Talbot
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Phillip D. Ealy,                                         April 7, 2017
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               49A05-1610-CR-2304
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Grant Hawkins,
      Appellee-Respondent                                      Judge
                                                               Trial Court Cause No.
                                                               49G05-9312-CF-168186



      Vaidik, Chief Judge.


[1]   In 1994, Phillip D. Ealy was convicted of murder and carrying a handgun

      without a license and sentenced to sixty years. See Ealy v. State, 685 N.E.2d


      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-CR-2304 | April 7, 2017       Page 1 of 2
      1047 (Ind. 1997). In 2016, Ealy sought six months of credit for a substance-

      abuse program that he had completed in prison in April 1996. See Appellant’s

      App. p. 22. The Indiana Department of Correction (“DOC”) and later the trial

      court denied Ealy’s request, and he now appeals. Indiana Code section 35-50-

      6-3.3(b), which allows a person to earn educational credit for completing a

      DOC-approved substance-abuse program while confined in the DOC, went into

      effect in 1999. See P.L. 183-1999, § 3. However, educational credit cannot be

      earned under subsection (b) unless the person completes at least a portion of the

      program requirements after June 30, 1999. Ind. Code § 35-50-6-3.3(h).

      Because Ealy completed the program in April 1996, he is not entitled to any

      credit.1 We therefore affirm the trial court.

[2]   Affirmed.

      Bailey, J., and Robb, J., concur.




      1
        To the extent Ealy seeks educational credit for completing an anger-management program, he has not
      shown that the program is covered by the statute. And to the extent he seeks educational credit for
      completing the program “Thinking for a Change” in 2007, he has not exhausted his administrative remedies
      within the DOC. See Appellant’s App. pp. 18, 19, 20, 21, 22, 23, 24 (documents showing that Ealy sought
      credit for only substance-abuse and anger-management programs); Ellis v. State, 58 N.E.3d 938, 941 (Ind. Ct.
      App. 2016) (explaining that a person must exhaust his administrative remedies within the DOC before
      appealing to a court because determinations regarding credit are the responsibility of the DOC), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-CR-2304 | April 7, 2017                Page 2 of 2